Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 were previously examined.
Claims 1-22 have been amended on June 8, 2021.
Claims 23-25 were added on June 8, 2021.
Claims 1-25 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 and 03/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments, see under “35 USC 103 Rejection” filed June 8, 2021 have been fully considered.

Applicant’s arguments:



Applicant respectfully submits that independent claims 1, 12, and 18 contain features not disclosed by He in view of Baker, nor He in view of Baker in view of Kozat. For example, amended claim 1 contains the following: “a virtual device layer configured to manage the virtual device to store an object by applying a first data protection to the object, based, at least in part, on the size of the object and the storage-size threshold.” (Emphasis added). The consideration of the storage-size threshold, frequently referred to within the specification as the “minimum size value allowable,” within the determination regarding the object size, and corresponding data protection applied to the object, is not taught nor suggested by He in view of Baker. 

In responses:

Examiner carefully the definition for the newly added terminology “a storage-size threshold which is defined by an object size that the memory device is configured to store” in the original specification dated 12/24/2019.

Examiner found no definition for term “a storage-size threshold which is defined by an object size that the memory device is configured to store” in the original specification dated 12/24/2019. Therefore, the term “a storage-size threshold” is rejected under 112 (b) for indefinite because the specification does not clearly redefine the term. (See rejection below).  


Applicant’s arguments:

On page 17 of the remark, Applicant argued:

Specifically, He appears to disclose a threshold for applying either erasure coding or replication to an object based on object metadata, i.e., storage size, and/or frequency of access. See generally, columns 6-9 of He. Likewise, Baker appears to disclose using additional considerations for determining the threshold value: “In general, information that may be used to determine whether to use replication or erasure coding includes: any rules or settings of the storage cluster set by the cluster administrator, any inherent property of the object itself or of its metadata; and the nature of the query or any instructions from the client application.” Paragraph 0050 of Baker (Emphasis added). 

However, the storage-size threshold is not an inherent property of the object or its metadata nor a rule or setting set by an administrator. Rather, it is a constraint on the memory devices comprising the virtual device based upon the physical characteristics of the memory devices.

The inclusion of the storage-size threshold in the determination of which data protection to apply to an object is thus not disclosed or suggested by He in view of 

In responses:

Examiner carefully the definition for the newly added terminology “a storage-size threshold” and “minimum size value allowable” which is a constraint on the memory devices comprising the virtual device based upon the physical characteristics of the memory devices.

Examiner disagrees because the original specification does not clearly define that a storage-size threshold or a minimum size value allowable is based upon the physical characteristics of the memory devices.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “storage-size threshold or minimum size value allowable is a constraint on the ”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is suggested that Applicant points out the written description in the original specification for “a storage-size threshold”.

It is suggested that Applicant points out the written description in the original specification for “a storage-size threshold” and/or “a minimum size value allowable” is the based upon the physical characteristics of the memory devices.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 12, 18 and 21 recite a limitation such as “storage-size threshold”.

The recited limitation such as “storage-size threshold” renders this limitation indefinite because Applicant fails provide a definition in the original specification.

Claims 1, 2, 7, 9, 10, 12, 13 and 18 recites the limitation “a first size threshold”

The recited conditional limitation “a first size threshold” renders this limitation indefinite because Applicant does not define “a first size threshold” in specification and in the recited claims. 

Claim 2, 8, 9, 10, 13, 23, 24 and 25 recites the limitation “a second size threshold”

The recited conditional limitation “a second size threshold” renders this limitation indefinite because Applicant does not define “a second size threshold” in specification and in the recited claims. 

Claim 18 recites the limitation "the storage size".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9, 11, 18-20, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 8,504,535), in view of Baker et al. (US 2015/0,362,269)

As per claim 1: (Currently Amended)

He discloses:

A storage device comprising: 
(He, Figs 1-8)


(He, Figs 1-8)
(He, Fig. 5, in box 501 the data storage application 105 can receive a data object request, which can include a request to create, access and/or modify a data object in the data storage system)

applying a first data protection to the object, based, at least in part, on the size of the object and the storage-size threshold, 
(He, Fig. 5, Erasure Coding Scheme 509)
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

wherein the virtual device layer is configured to: 

apply the first data protection to the object in response to determination that the object is larger than a first size threshold based in part on the object size and the storage-size threshold.
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

He does not clearly mention a rule for selecting a first/second data protection according to the “storage-size threshold”

However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “storage-size threshold”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s setting a rule for selecting a first/second data protection according to the “storage-size threshold” into the system of He in order to allow user to use variety of information in order to decide whether to select replication or erasure coding for an object.
(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)

As per claim 2: (Currently Amended)
He-Baker further discloses:

wherein the virtual device layer is configured to: apply one of the first data protection or the second data protection to the object in response a determination that  the object is equivalent is smaller than the first size threshold and the second size threshold based in part on the object size and the storage-size threshold.
 (He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “the storage-size threshold”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

In view of motivation previously stated the claim is rejected.

As per claim 3: (Currently Amended)
He further discloses:
wherein the memory devices are comprises a set of the memory devices comprising configured as one or more data devices and 
(He, Fig. 5, Erasure Coding Scheme? 509, Convert Object to Erasure Coding Storage scheme 511)

He does not clearly indicate that erasure coding of the object includes parity data for storing in the devices.

Baker discloses:
wherein the memory devices are configured as one or more data devices and one or more parity devices. 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

As per claim 4: (Currently Amended)
Baker further discloses:

 (Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected

As per claim 5: (Currently Amended)
Baker further discloses:
wherein the parity devices comprise a changing subset of the set of he memory devices, and wherein each of the set of memory devices are configured to individually operate as both a data device and as a parity device. 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected

As per claim 6: (Currently Amended)
He further discloses:
wherein the first data protection comprises erasure coding and the second data protection comprises replication. 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

As per claim 9: (Currently Amended)
He further discloses:
In response to the object is defined as being smaller than the first size threshold larger than the second size, either the first data protection or the second data protection is utilized for data protection based on one or more of space available on the plurality of 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “storage-size threshold”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below

As per claim 11: (Currently Amended)
He further discloses:
wherein the memory devices comprise solid state drives. 
(He, Column 3, Lines 30-35, Solid State Storage System)
As per claim 18: (Currently Amended)

He discloses:

A method of reading an object with a key by a virtual device layer from a virtual device comprising a plurality of memory devices, each of the memory devices having a minimum size value allowable, which is the minimum object size that the memory device is configured to store, the method comprising: 

receiving by the virtual device layer a key corresponding to a data read request;  
(He, Column 2, 59-66, computing device 103 can maintain a data object index 111 that can maintain information about regarding data objects stored in the data storage system across the various data store nodes 101.  The index 111 can include, for example, a location in the data store nodes 101 of data objects, a size, an encoding scheme of the data object as it is stored in the data storage system, and other information.  In some embodiments, the index 111 can also include other information regarding data objects depending upon the implementation of a data storage system)

sending by the virtual device layer to all of the memory devices a request to read;  and 
(He, Figs 5, Receive Data Object Request 501)

receiving by the virtual device layer responses from the memory devices, the received response is a data chunk and a 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, Erasure Coding Scheme? 509, Convert Object to Erasure Coding Storage scheme 511)
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold…If the data object size is greater than the size threshold, the data storage application 105 …the data object can be 5 stored in the erasure coding …. scheme in box 511)



However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “storage-size threshold”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)


(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)

He does not clearly indicate P refers to a number of parity devices.

Baker discloses:
P refers to a number of parity devices 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

As per claim 19: (Currently Amended)
He further discloses:
wherein the first data protection comprises erasure coding and the second data protection comprises replication. 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

As per claim 20: (Currently Amended)

He further discloses:

wherein the key comprises a hash(key) for determining a start device or a primary device from among the plurality of devices. 
(He, Column 2, 59-66, computing device 103 can maintain a data object index 111 that can maintain information about regarding data objects stored in the data storage system across the various data store nodes 101.  The index 111 can include, for example, a location in the data store nodes 101 of data objects, a size, an encoding scheme of the data object as it is stored in the data storage system, and other information.  In some embodiments, the index 111 can also include other information regarding data objects depending upon the implementation of a data storage system)
As per claim 23: (New)
He-Baker further discloses:
wherein the virtual device layer is further configured to: apply a second data protection to the object in response to a determination that the object is smaller than a second size threshold based in part on the size of the object and the storage-size threshold.  
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

As per claim 25: (New)
He-Baker further discloses:
 wherein the received response is the object or is a replica of the object utilizing a second data protection when the storage size of the object is smaller than a second size threshold.
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)




Claims 12-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 8,504,535), in view of Baker et al (US 2015/0,363,269, in view of Kozat et al. (US 2015/0,149,870)

As per claim 12: (Currently Amended)

He discloses:

 A method of utilizing a virtual device layer to store objects in a virtual device comprising a plurality of memory devices, each of the memory devices having a storage-size threshold, the method comprising: 
(He, Figs 1-8)

receiving by the virtual device layer an object to be stored; 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)

Defining by the virtual device layer a storage size of the object in part on the object size and the storage-size threshold 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
 (He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)


(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)

He does not clearly mention a rule for selecting a first/second data protection according to the “storage-size threshold”

However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “storage-size threshold”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s setting a rule for selecting a first/second data protection according to the “storage-size threshold” into the system of He in order to allow user to use variety of information in order to decide whether to select replication or erasure coding for an object.
(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)

He does not clearly discloses parity devices after erasure coding.

Baker discloses parity devices after erasure coding.
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

He-Baker does not disclose:
Padding

Kozat discloses:
Padding
 (Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kozat’s method of padding in order to obtain a fixed rate erasure coding.
(Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

As per claim 13: (Currently Amended)
He further discloses:

wherein, in response to a determination that the storage size for the object is smaller than the first size threshold and large than the second size,the replication or the erasure coding is applied based on one or more of space available on the plurality of memory devices, access time for the object when stored on the virtual device, and how frequently the object is accessed. 
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold… If the data object size is not greater than the size threshold….the data storage application can store the object in a redundant replication storage scheme in box 507)
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold…If the data object size is greater than the size threshold, the data storage application 105 …the data object can be 5 stored in the erasure coding …. scheme in box 511)

Baker further discloses “space overhead”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

As per claim 14: (Currently Amended)
Baker further discloses:
wherein the parity chunks corresponding to the object are stored on a fixed subset of the memory devices. 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)
(Baker, [0037] FIG. 2 illustrates an example erasure set 200 for an object using 5:7 erasure coding.  As shown, the data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)

In view of motivation previously stated, the claim is rejected.

As per claim 15: (Currently Amended)
Baker further discloses:
wherein the parity chunks corresponding to the object are stored on a variable subset of the memory devices. 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)
(Baker, [0037] FIG. 2 illustrates an example erasure set 200 for an object using 5:7 erasure coding.  As shown, the data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)

In view of motivation previously stated, the claim is rejected.

As per claim 16: (Currently Amended)
He further discloses:
wherein the data and the replicas corresponding to the object are stored on different ones of the memory devices. 
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold… If the data object size is not greater than the size threshold….the data storage application can store the object in a redundant replication storage scheme in box 507)

As per claim 17: (Currently Amended)
Kozat further discloses:
wherein at least one of the data chunks is padded with zeros. 
(Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

In view of motivation previously stated, the claim is rejected.

As per claim 24: (New)
He-Baker further discloses:
wherein the method further comprises, in response to a determination that the storage size of the object is smaller than a second size threshold: determining the memory devices for data and replicas; and writing the data and the replicas to the memory devices.  
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)



Allowable Subject Matter

Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if Applicant can overcome the rejection above.

Claims 21-22 are allowed if Applicant can overcome the rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record do not disclose “a storage device comprising: a set of memory devices.

Conclusion

It is noted that claims 1-20, 23-25 are not rejected due to 112 issue above.  

However, Examiner believes that the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892 documents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111